Citation Nr: 1642580	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  14-28 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Processing Office in Buffalo, New York


THE ISSUES

Entitlement to transfer of the Veteran's education benefits under the Post 9-11 GI bill (Chapter 33) to the appellant.


REPRESENTATION

Appellant represented by:	Cynthia Cartier, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had unverified periods of National Guard service in 2009 and 2010.  The appellant is the Veteran's daughter.  

These matters come before the Board of Veterans' Appeals (Board) from February 2014 decision(s) of the Department of Veterans Affairs (VA), Regional Office (RO) Regional Processing Center in Buffalo, New York.  

In April 2014, the appellant received notices from the Debt Management Center indicating that there had been three debts created due to overpayments ($400, $5,903.04, and $4,595.20) in VA education benefits.  The appellant's notice of disagreement and VA Form 9 indicate that she is arguing that the above debts may not have been validly created and/or that she is entitled to a waiver of the overpayments.  The issue of the validity and overpayment of the debts may be inextricably intertwined with the issue currently on appeal; however, that issue has not yet been adjudicated by the Area of Original Jurisdiction (AOJ).  The Board does not have jurisdiction over the issue of validity and overpayment of the debts and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her June 2014 VA Form 9, the appellant did not indicate if she wished to have a Board hearing on the above issue; however, in February 2016, the appellant's attorney submitted a written request for a Board hearing and noted that it had been previously requested. 

(It does not appear that the claims file includes all of the pertinent documents (i.e. February 2014 letters to the appellant as noted in the statement of the case.)  However, the Board is currently limited to responding to the hearing request.)  


Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing before a Veterans Law Judge at the RO.  The appellant and her representative should be notified of the time and place to report.  The case should thereafter be processed in accordance with established appellate practices. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




